4Q & FY ‘11 Earnings 4Q & FY 2011 Earnings Presentation February 23, 2012 Exhibit 99.1 4Q & FY ‘11 Earnings 2 Note to Investors Certain statements contained herein, regarding matters that are not historical facts, are forward-looking statements (as defined in the Private Securities Litigation Reform Act of 1995). These include statements regarding management’s intentions, plans, beliefs, expectations or forecasts for the future. Such forward-looking statements are based on UIL Holdings’ expectations and involve risks and uncertainties; consequently, actual results may differ materially from those expressed or implied in the statements. Such risks and uncertainties include, but are not limited to, general economic conditions, legislative and regulatory changes, changes in demand for electricity, gas and other products and services, unanticipated weather conditions, changes in accounting principles, policies or guidelines, and other economic, competitive, governmental, and technological factors affecting the operations, markets, products and services of UIL Holdings’ subsidiaries, The United Illuminating Company, The Southern Connecticut Gas Company, Connecticut Natural Gas Corporation and The Berkshire Gas Company. Such risks and uncertainties with respect to UIL Holdings’ recent acquisition of The Southern Connecticut Gas Company, Connecticut Natural Gas Corporation and The Berkshire Gas Company include, but are not limited to, the possibility that the expected benefits will not be realized, or will not be realized within the expected time period. The foregoing and other factors are discussed and should be reviewed in UIL Holdings’ most recent Annual Report on Form 10-K and other subsequent periodic filings with the Securities and Exchange Commission. Forward-looking statements included herein speak only as of the date hereof and UIL Holdings undertakes no obligation to revise or update such statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events or circumstances. James Torgerson President and Chief Executive Officer Richard Nicholas Executive Vice President and Chief Financial Officer 4Q & FY ‘11 Earnings 2011 Accomplishments/Milestones üSuccessful integration of gas companies, electric company and UIL üImplemented growth strategy for natural gas heating conversions §Converted approximately 8,300 customers in 2011 - 22% above the 2010 level üGenConn Middletown became operational §GenConn Devon & GenConn Middletown are now fully operational and operating in the ISO-New England markets üInvested in Connecticut portion of New England East West Solution projects §$10.9 million through February 2012 qRemaining deposits expected over a period of three to five years üContinued success in executing on 10-year capital expenditure plan - driving long-term earnings growth üSettled all pending issues with the Connecticut Public Utilities Regulatory Authority relating to the Connecticut gas companies’ rate case appeals 3 4Q & FY ‘11 Earnings UIL Integration qSubstantially exited Transitional Services Agreement in Fall of 2011 qIn the process of converting Connecticut gas companies’ customer information systems to a single UIL platform 4 Realizing savings of $11.6M in 2012, compared to Iberdrola USA’s (IUSA) $23M of allocated corporate overheads, support costs and shared services in 2009 $M 4Q & FY ‘11 Earnings 4Q & FY 2011 Earnings Highlights qConsolidated net income in 2011 of $99.7M, an increase of $44.8M compared to 2010 §Full year of net income from gas operations §Earnings from UI’s equity investment in GenConn §Absence of after-tax acquisition related costs, which occurred in 2010 §Includes $0.07 per share negative impact on earnings from bonus depreciation q4Q ‘11 consolidated earnings of $21.3M, a $10.8M increase compared to 4Q ‘10 §Full quarter of earnings from gas operations compared to 6 weeks of earnings in 2010 §Earnings from UI’s equity investment in GenConn §Absence of after-tax acquisition related costs, which occurred in 2010 5 4Q & FY ‘11 Earnings Gas Conversions q2011 conversions - 22% increase over 2010 levels §Converted approximately 8,300 in 2011 compared to 6,800 additions in 2010 qConsumer interest in converting remains strong §Financing options have been expanded to assist customers with up-front conversion costs §Natural gas supply prices are low and projected to remain low for the foreseeable future §Delivered natural gas price for heating customers is approximately half the cost of heating oil on an equivalent basis q2012 goal is to convert approximately 10,200 customers to natural gas heat, a 50% increase over 2010 levels of 6,800 additions §Target is to convert 30,000-35,000 gas heating customers for the period 2011- qEach new residential customer is anticipated to generate approximately $280-$315 of distribution net operating income annually 6 4Q & FY ‘11 Earnings State Regulatory Update 7 GenConn 2012 Revenue Requirement Utility Company Storm Response qInvestigation of Public Service Companies’ response to 2011 Storms (DN 11-09-09) §Hearings for Electric - April 23rdthrough May 4th §Draft decision expected 6/12/12, final decision expected 6/27/12 qFinal decision on 12/21/11 approved 2012 revenuerequirement of $76.6M (DN 11-07-12) Renewable Energy qOn 1/18/12, UI filed proposal with PURA outlining framework for approval of UI’s renewable connections program under which UI would develop up to 10MW of renewable generation for recovery on a cost of service basis UI Electric Distribution Rate Case qEvaluating timing of distribution rate case to reflect significant investments in distribution infrastructure Berkshire Gas Rate Plan q10-yr rate plan expired on 1/31/12 qEvaluating options Other qAnna Ficeto, current director of PURA, was nominated by Governor Malloy to serve as a judge on the CT Superior Court 4Q & FY ‘11 Earnings Legislative Update qPost-Storm Investigations §A panel formed by CT Governor Malloy issued its report on 1/9/12; areas of focus: qUtility preparedness, tree trimming and infrastructure hardening qCommunications and information sharing qMunicipal matters such as preparedness, road safety and shelter operations qLegislative session began February 8th (ends May 8th) §Governor’s Bill No. 23 referred to the Committee on Energy & Technology - An Act Enhancing Emergency Preparedness and Response qSeeks to establish minimum standards of performance for utilities in emergency preparation & restoration qRequires an RFP for micro-grid pilots §Expansion of gas infrastructure and conversions is a UIL strategic legislative priority 8 4Q & FY ‘11 Earnings FERC-Related Developments FERC Order 1000: qIssued by FERC on July 21, 2011.Includes provisions related to: §Incorporating public policy into transmission planning §Transmission cost allocation §Limitation on right of first refusal §Inter-regional transmission coordination Potentially enhances UIL’s ability to participate in renewable transmission qInitial review indicates that New England is already compliant with many of the requirements … §But, stakeholders will need to reach consensus on some, e.g. incorporation of public policy §Initial stakeholder discussions have begun 9 Challenge to Regional Base ROE: q“206” Complaint filed by multiple state governmental parties on September 30, 2011 §Claimed that New England TO’s base ROE is too high qMultiple New England TOs (including UI) filed a response on October 20, 2011 §Demonstrates that ROE is at an appropriate level qMultiple responses to responses filed through remainder of 2011 qFERC will decide, but date of decision uncertain 4Q & FY ‘11 Earnings Economic Update qConnecticut gained 600 jobs in December - recovering slowly(1) qSeasonally adjusted unemployment rates as of December 2011(2) §CT - 8.2% §MA - 6.8% §National - 8.3% (as of January 2012) qUnemployment rates in the largest cities in our service areas(2) §Bridgeport - 7.8% §New Haven - 8.7% §Hartford - 8.4% (1) Data Core Partners LLC (2) U.S. Bureau of Labor Statistics 10 4Q & FY ‘11 Earnings 11 4Q ‘11 vs. 4Q ‘10 FY ‘11 vs. FY ‘10 4Q & FY ‘11 Earnings 12 4Q & FY 2011 Financial Results - Details Electric distribution, CTA, GenConn & Other q6% increase in ‘11 net income over ‘10; $1.6M increase in net income quarter-over-quarter §GenConn contributed to UIL pre-tax earnings of $11.3M & $3.1M for the full-year and 4Q ‘11, respectively qAverage D & CTA ROE as of 12/31/11: 8.74% Electric transmission q11% increase in ‘11 net income over ’10; 8% decrease in net income quarter-over-quarter §Both the full year & 4Q ‘11 were favorably impacted by an increase in the allowance for funds used during construction due to an increased CWIP balance and earnings on deposits made in NEEWS §The absence of effective income tax rate adjustments, which occurred in the 4Q ’10, more than offset the earnings increase in 4Q ‘11 q2011 weighted average ROE of 12.4% Gas distribution q2011 income of $43.8M, 4Q ’11 net income of $14.1M, compared to $12.9M for the 6 weeks following the acquisition in mid-November ‘10 §The negative impact of warmer than normal weather for the full-year & 4Q ’11 was partially offset by weather insurance §Heating degree days were less than normal by an average of 6.9% & 16.7% for the full-year & 4Q ‘11, respectively qRecovered pre-tax earnings of $2.2M of carrying charges related to the settlement of the gas companies’ rate cases qPreliminary average ROEs as of 12/31/11:SCG6.70% -6.90%, CNG9.20% -9.40% Corporate q2011 after-tax costs of $13M compared to $21.8M in ‘10; 4Q ‘11 after-tax costs of $3.6M compared to $12.3M in 4Q ‘10 qDecrease for the year and the quarter was primarily due to the absence in 2011 of after-tax acquisition related costs incurred in 2010, partially offset by the interest expense related to the
